509 So. 2d 1298 (1987)
Dave ARMSTRONG, et al., Appellants,
v.
DATA PROCESSING INSTITUTE, INC., a Florida Corporation, Appellee.
No. BM-124.
District Court of Appeal of Florida, First District.
July 15, 1987.
*1299 Dale G. Westling, Sr. of Hould & Westling, Jacksonville, for appellants.
James F. Valenti, Jr. of Mahoney, Adams, Milam, Surface & Grimsley, P.A., Jacksonville, for appellee.
SMITH, Chief Judge.
Appellants appeal the dismissal with prejudice of count III of their amended complaint. Regardless of the nomenclature, the gravamen of count III is a cause of action for educational malpractice which is not cognizable in Florida. Tubell v. Dade County Public Schools, 419 So. 2d 388 (Fla. 3d DCA 1982); see also Donohue v. Copiague Union Free School District, 47 N.Y.2d 440, 418 N.Y.S.2d 375, 391 N.E.2d 1352 (1979). Accordingly, we affirm the action of the trial court. In so doing, we express no view as to the propriety of other causes of actions which appellants might conceivably have been attempting to allege in their complaint since appellants neither raised nor briefed in this court any contention other than that they should be permitted to proceed on their claim of educational malpractice. See Miami v. Steckloff, 111 So. 2d 446 (Fla. 1959).
AFFIRMED.
BOOTH and WENTWORTH, JJ., concur.